793 F.2d 1290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LARRY CURTIS WAYNE CHAMBERLAIN, Plaintiff-Appellant,v.STEVE JUNKERMANN, THOMAS T. WOODALL, JUDGE JULIAN GUINN, ANDRONALD E. DARBY, Defendants-Appellees.
86-5212
United States Court of Appeals, Sixth Circuit.
5/12/86

APPEAL DISMISSED
W.D.Tenn.
ORDER
BEFORE:  KENNEDY, MILBURN and RYAN, Circuit Judges.


1
On September 30, 1985, appellant filed a complaint pursuant to 42 U.S.C. Sec. 1983 seeking redress for various actions taken by the defendants with respect to the prosecution and subsequent incarceration of appellant.


2
On September 30, 1985, the district court, pursuant to 28 U.S.C. Sec. 1915(d), entered an order dismissing complaint.  Appellant filed, but did not serve, a motion to reconsider on October 7, 1985.  Subsequently, the district court entered a revised order of dismissal on October 31, 1985, which reinstated appellant's court appointed trial counsel as a defendant.  Appellant filed and timely served a motion to reconsider the order of October 31, 1985.  That motion was denied by an order of January 22, 1986.  The notice of appeal was filed January 28, 1986.


3
Appellant seeks to appeal from the order of January 22, 1986, which denied his motion to reconsider the court's previous order of October 31, 1985.  Orders denying motions to reconsider are nonappealable.  Peabody Coal Co. v. Local Union Nos. 1734, 1508 & 1548, UMW, 484 F.2d 78 (6th Cir. 1973).  Likewise, the order of October 31, 1985, is nonappealable because it disposes of fewer than all the parties.  Rule 54(b); Federal Rules of Civil Procedure; Gillis v. United States Dep't of Health & Human Services, 759 F.2d 565 (6th Cir. 1985); Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir. 1986).


4
It is therefore ORDERED that this appeal be and hereby is dismissed.